J-S31001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.S.P., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.A.P., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 3355 EDA 2017

           Appeal from the Order Entered September 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000866-2017,
                         FID-51-FN-000971-2015


 IN THE INTEREST OF: S.K.P., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.A.P., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 3358 EDA 2017

           Appeal from the Order Entered September 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000868-2017,
                         FID-51-FN-000971-2015


 IN THE INTEREST OF: K.-S.K.P., A     :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.A.P., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 3359 EDA 2017
J-S31001-18



            Appeal from the Order Entered September 12, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000867-2017,
                          FID-51-FN-000971-2015


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY SHOGAN, J.:                               FILED JULY 16, 2018

      T.A.P. (“Mother”) appeals from the orders involuntarily terminating her

parental rights to her children: S.S.P., born in December of 2007, K.-S.K.P.,

born in September of 2009, and S.K.P., born in September of 2015

(collectively “the Children”). After careful review, we affirm.

      The trial court set forth the following factual and procedural history:

             On February 17, 2015, the Department of Human Services
      (DHS) received [a] General Protective Services (GPS) report which
      alleged that S.K.P., [K.-S.K.P.,] and their siblings resided with
      their mother and Maternal great-grandmother in a home without
      heat or electricity. It was alleged that Mother had never paid the
      electric bill and the electricity had been shut off twice. Mother
      allegedly had the electricity re-connected illegally. It was alleged
      that on February 7, 2015, the Philadelphia Electric Company
      (PECO) removed the wiring to the home to ensure that an illegal
      electrical hook-up was not possible. It was alleged that the home
      was heated by electricity and Mother was using the gas range to
      heat the home. It was alleged that PECO stated that they would
      never provide electricity to Mother again.         The report was
      substantiated.

             On or around February 18, 2015, DHS visited the home
      located [on South Bambrey Street]. There was no heat or
      electricity in the home, and the ceiling in the kitchen and
      bathroom was falling. DHS determined that S.S.P. [and K.-S.K.P.]
      were not safe in the home. Paternal Aunt of the children allowed
      Mother to reside with her. A Safety Plan was implemented in the
      home of Paternal Aunt.




                                     -2-
J-S31001-18


          On or around March 11, 2015, DHS learned that Mother left
     the home of Paternal Aunt with S.S.P. and [K.-S.K.P.]. Their
     whereabouts became unknown.

           On March 12, 2015, DHS learned that the family was
     residing at an emergency shelter. DHS visited the family and
     implemented a Safety Plan with the shelter’s operator. Mother
     stated that she was uncomfortable in the home of Paternal Aunt.
     Mother stated that she had given money and food to Paternal Aunt
     as a form of rent. Mother also alleged that when the food stamps
     ran out, [Paternal Aunt] would not cook or feed the children.

           Mother began receiving direct service from the Community
     Umbrella Agency (CUA) Bethanna. CUA began to help Mother with
     negotiating a payment plan with PECO for her $7,000.00
     outstanding bill.

           CUA learned that Mother failed to follow up with the CUA
     outreach specialist in order to obtain assistance with her PECO bill.
     CUA also learned that Mother returned to the shelter after a curfew
     on a consistent basis. Curfew was 8:00 p.m. and Mother would
     arrive at the shelter with [S.S.P. and K.-S.K.P.] anywhere
     between 9:00 p.m. and 11:00 p.m.

           [From late March through April 7, 2015, Mother and S.S.P.
     and K.-S.K.P. moved from shelter to shelter. Mother was denied
     entry to several shelters due to positive drug screens and also
     voluntarily left a shelter before she could be drug tested.]

                                    * * *

          On April 7, 2015 Mother[,] S.S.P., [K.-S.K.P.], and Paternal
     Aunt returned to the residence of Great Grandmother. Great
     Grandmother signed a Safety Plan for S.S.P. and [K.-S.K.P.].

          Mother stated that she has been diagnosed as suffering from
     major depression and anxiety; however, Mother did not receive
     any mental health treatment.

           On May 13, 2015, an initial Single Case Plan (SCP) was
     created. The objectives for Mother were to provide the children
     with a safe environment and adequate living conditions; to follow
     up with PECO regarding her outstanding bill; to look for/locate her
     lease; to get up on time and prepare the children for the day; to

                                     -3-
J-S31001-18


     take S.S.P. to school daily and on time; to explore transferring
     S.S.P. to another school; and to ensure the safety, well-being, and
     all basic needs, including physical, mental, educational and
     emotional needs are being met for the children.

            At the Adjudicatory Hearing held on May 19, 2015 for S.S.P.
     and [K.-S.K.P.], the court adjudicated the children dependent,
     committed them to DHS, ordered Mother to move out of the home
     of the children’s Maternal Great-Aunt, referred Mother to the
     Clinical Evaluation Unit (CEU) for an assessment, a forthwith
     screen with dual diagnosis, and monitoring, ordered Mother to
     sign all necessary releases, and ordered Mother to comply with
     CUA.

          On May 19, 2015,           Mother    tested   positive   [for]
     benzodiazepines and THC.

          On June 5, 2015, Mother did not attend her scheduled
     appointment at CEU.

           On August 17, 2015, it reported that there had been
     minimal compliance with the permanency plan by Mother and that
     Mother had not been consistently attending Al-Assist. The Court
     re-referred Mother to CEU for a forthwith drug screen and a dual
     diagnosis assessment.

            On September 8, 2015, DHS received a GPS report which
     alleged that Mother tested [positive] for marijuana at S.K.P.’s
     birth [in early] September [of] 2015. The report alleged that
     S.K.P. tested negative for drugs at birth; that two weeks earlier,
     Mother had tested positive for benzodiazepines; and that Mother
     had tested positive for benzodiazepines and marijuana during
     other prenatal visits. The report alleged that S.K.P. was born at
     32 weeks and four days gestation; that she weighed 3.2 pounds
     at birth. S.K.P. was monitored in the Neonatal Intensive Care Unit
     (NICU). The report also alleged that S.K.P. was not showing
     symptoms of drug withdrawal, was being monitored for
     benzodiazepine exposure; and that S.K.P. might be ready for
     discharge from the hospital in the next three weeks. It was
     alleged that S.K.P.[‘s] sibling lived with her Father. [I]t was
     alleged that Mother suffered from anxiety and depression and took
     medication prior to her pregnancy. Mother was supposed to be
     [attending] mental health and drug and alcohol treatment at Al-
     Assist. However, she had not [attended] treatment. It was

                                    -4-
J-S31001-18


     further alleged that Mother did not know the identity of S.K.P.’s
     father and that her pregnancy had been the result of rape. The
     report alleged that Mother received Temporary Assistance for
     Needy Families (TANF) benefits; that she had Keystone health
     insurance. The report alleged Mother received prenatal care at
     Women and Children’s Health Services at Pennsylvania Hospital.
     The report was substantiated.

           On September 29, 2015, S.K.P. was ready for discharge
     from Pennsylvania Hospital. DHS obtained an Order of Protective
     Custody (OPC) for S.K.P. and she was placed in foster care
     through Bethanna. At the Shelter Care Hearing for S.K.P., held
     on October 1, 2015, the Court lifted the OPC and ordered the
     temporary commitment to DHS to stand.

                                  * * *

           At the Adjudicatory Hearing held for S.K.P. on October 29,
     2015, the [c]ourt discharged the temporary commitment;
     adjudicated S.K.P. dependent; committed her to DHS; referred
     Mother to CEU for a dual diagnosis assessment, monitoring, a
     forthwith drug screen and three random screens prior to the next
     court date; ordered Mother to sign releases and comply with all
     recommendations; referred Mother to [B]ehavioral Health System
     (BHS) for trauma therapy and referred Mother to the Achieving
     Reunification Center (ARC) for housing and appropriate services.

           On February 2, 2016, it was reported that there had been
     minimal compliance with the permenancy plan by Mother, that
     Mother was not engaged at the ARC. The Court referred Mother to
     CEU for a forthwith drug screen, an assessment and three random
     drug screens prior to the next court date.

           On April 19, 2016, it was reported that there had been
     minimal compliance with the permanency plan by Mother. Mother
     tested positive for marijuana. The [c]ourt referred Mother to CEU
     for a forthwith screen, an assessment with dual diagnosis, and
     three random drug screens prior to the next court date.

          [Mother tested positive for alcohol and marijuana on May 2,
     2016, May 31, 2016, and June 31, 2016.]

                                  * * *


                                   -5-
J-S31001-18


          On July 1, 2016, Mother did not attend her scheduled
     assessment appointment at CEU.

           On July 1, 2016, Mother tested positive for marijuana.

          On July 13, 2016, Mother did not attend her re-scheduled
     assessment appointment at CEU.

          On August 17, 2016, The [c]ourt referred Mother to BHS for
     monitoring and a Parent Capacity Evaluation.

            On January 9, 2017, a revised SCP was created. The
     objectives for Mother were to provide the children with a safe
     environment and adequate living conditions; to follow-up with
     PECO regarding her outstanding bill; to make her whereabouts
     known to the Bethanna case manager and maintain contact with
     the case manager throughout the life of the case; to obtain
     housing suitable for reunification; to re-engage with treatment at
     Al-Assist or request to be connected to another agency for
     treatment; to attend Al-Assist as recommended consistently to
     address her history of drug and alcohol abuse; to follow-up with
     individual therapy as recommended on a consistent basis; to apply
     for Supplemental Security Income (SSI) to address anxiety and
     depression; to comply with court-ordered stipulations of
     visitation; to follow-up with the referral for parenting education;
     to comply with the court ordered Parenting Capacity Evaluation;
     to connect with the Bethanna case manager regarding services
     receive[d]; to follow-up with domestic violence counseling at Al-
     Assist.

          On January 24, 2017, the [c]ourt referred Mother to CEU for
     monitoring.

           On March 28, 2017, it was reported that there had been no
     compliance with the permanency by Mother. The [c]ourt referred
     Mother to CEU for a drug screen, monitoring and three random
     drug screens.

           On March 28, 2017, Mother tested positive for cannabis.

           On June 16, 2017, it was reported that there had been
     minimal compliance with the permanency plan by Mother. It was
     reported Mother refused to sign Voluntary Relinquishment of
     Parental Rights forms, did not have adequate housing, and had

                                    -6-
J-S31001-18


     not completed the second part of the Parenting Capacity
     Evaluation.

            On August 25, 2017, a revised SCP was created. The
     objectives for Mother were to provide the [C]hildren with a safe
     environment and adequate living conditions; to follow-up with
     PECO regarding her outstanding bill; to obtain housing that [is]
     suitable for reunification and provide CUA with a copy of the lease;
     to attend Al-Assist, as recommended, consistently to address her
     substance abuse and mental health; to apply for SSI to address
     anxiety and depression; to comply with court-ordered stipulations
     of visitation; to follow-up with her referral for parenting education;
     to comply with part two of the court ordered Parenting Capacity
     Evaluation; and to follow up with domestic violence counseling at
     Al-Assist.

           The matter was [then] listed on a regular basis before
     judges of the Philadelphia Court of Common Pleas, Family Court
     Division-Juvenile Branch pursuant to section 6351 of the Juvenile
     Act, 42 Pa.C.S.A. § 6351, and evaluated for the purpose of
     reviewing the permanency plan of the [Children].

            In subsequent hearings, the Dependency Review Orders
     reflect the [c]ourt’s review and disposition as a result of evidence
     presented, primarily with the goal of finalizing the permanency
     plan.

            On September 12, 2017, during the Termination of Parental
     Rights Hearing for Mother, the [c]ourt found by clear and
     convincing evidence that Mother’s parental rights, should be
     terminated pursuant to the Juvenile Act. Furthermore, the [c]ourt
     held it was in the best interest of the [C]hildren that the goal be
     changed to Adoption.

Trial Court Opinion, 1/23/18, at 1–5. Mother filed a timely appeal.

     Mother presents the following three issues for our review:

     1. Whether the Trial Court erred in [t]erminating [Mother’s]
        Parental Rights under 23 Pa.C.S.A. section 2511(a)(1), the
        evidence having been insufficient to establish Mother had
        evidenced a settled purpose of reli[n]quishing her parental
        claim, or having refused or failed to perform parental duties.


                                     -7-
J-S31001-18


      2. Whether the . . . evidence was sufficient to establish that
         [Mother] had refused or failed to perform parental duties,
         caused [the Children] to be without essential parental care,
         that conditions having led to placement had continued to exist,
         or finally that any of above could not have been remedied.

      3. Whether the [e]vidence was sufficient to establish that
         [t]ermination of [p]arental [r]ights would best serve the
         [n]eeds and [w]elfare of [the Children], under 23 Pa.C.S.
         section 2511(b).

Mother’s Brief at 5.

      We review Mother’s issues according to the following standard:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests

                                      -8-
J-S31001-18


     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the court terminated Mother’s parental rights pursuant to

Section 2511(a)(1),(2),(5), (8), which provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                    * * *

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue
         to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services
         or assistance reasonably available to the parent are not
         likely to remedy the conditions which led to the removal or
         placement of the child within a reasonable period of time
         and termination of the parental rights would best serve the
         needs and welfare of the child.

                                    * * *


                                     -9-
J-S31001-18


          (8) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs
          and welfare of the child.

23 Pa.C.S. § 2511(a)(1),(2),(5), and (8).     This Court “need only agree with

the trial court’s decision as to any one subsection in order to affirm the

termination of parental rights.” In re Adoption of W.J.R., 952 A.2d 680,

684 (Pa. Super. 2008) (quoting In Re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004)(en banc)).

      In her first issue, Mother argues that evidence was not sufficient to

establish that she refused or failed to perform her parental duties or that she

evidenced a settled purpose of relinquishing her parental claim. Mother’s Brief

at 11. In support of her argument, Mother cites to factually distinct cases and

asserts that “[a]n affirmative indication of positive intent to sever the parental

relationship is required in order for involuntary termination to be upheld.” Id.

at 12. Mother then avers that because she attended four of the prior six visits

with the Children, the evidence is insufficient to establish that Mother

relinquished her parental claim. Id. We consider the trial court’s analysis

within the scope of Section 2511(a)(1).

      Pursuant to the language contained in 23 Pa.C.S. § 2511(a)(1),

termination of parental rights is proper where a parent has evidenced a settled

purpose of relinquishing her parental claim to a child or has refused or failed


                                     - 10 -
J-S31001-18


to perform parental duties. See In re Z.S.W., 946 A.2d 726, 730 (Pa. Super.

2008) (“Section 2511 does not require that the parent demonstrate both a

settled purpose of relinquishing parental claim to a child and refusal or failure

to perform parental duties”) (emphases added). If this Court finds that Mother

has failed to perform her parental duties, we then invoke the following three

lines of inquiry “(1) the parent’s explanation for his or her conduct; (2) the

post   abandonment     contact   between       the   parent    and   child;   and    (3)

consideration of the effect of termination pursuant to Section 2511(b).” Id.

at 790.

       In its opinion, the trial court found that Mother has failed to perform her

parental duties as required by Section 2511(a)(1).             Trial Court Opinion,

1/23/18, at 6. After the Children were removed, Mother was given a Single

Case Plan, which set forth the following objectives, inter alia: obtain safe

housing for the Children, attend court ordered visitation, receive mental health

treatment, receive drug and alcohol treatment, receive domestic violence

counseling,   and   attend   parenting    classes.       Id.     During       the   Goal

Change/Termination hearing, Mother’s social worker, Mr. Giovanni Antoine,

testified that Mother has failed to complete a course of treatment for her drug

abuse, and at her most recent drug screen Mother tested positive for opiates,

benzodiazepine, and marijuana. N.T. (Termination), 9/12/17, at 16. Mother

was referred to a dual-diagnosis treatment center to assist with her mental

health and substance abuse issues, but has attended only ten of the eighty-


                                      - 11 -
J-S31001-18


two sessions that were offered. Id. at 19. When asked what she had learned

from her treatment thus far, Mother responded, “Not a thing.”          Id. at 67.

Mother also has failed to secure adequate housing for the Children, despite

the fact that housing was an initial objective of the case.

      “There is no simple or easy definition of parental duties. Parental duty

is best understood in relation to the needs of the child. A child needs love,

protection, guidance and support.” In re Z.P., 994 A.2d 1108, 1118–1119

(Pa. Super. 2010). This Court has held, “Where the child is in foster care, this

affirmative duty requires the parent to work towards the return of the child by

cooperating with the Agency to obtain rehabilitative services necessary for

him to be capable of performing his parental duties and responsibilities.” In

re G.P.-R, 851 A.2d 967, 977 (Pa. Super. 2004). As the trial court found,

during the two-plus years the Children have been in DHS’s care, “[Mother’s]

Single Case Plan objectives of drug and alcohol and mental health [treatment]

remained the same and lacked progress due to difficulty.” Trial Court Opinion,

1/23/18, at 7.

      Moreover, we find that Mother failed to offer any reason for her failure

to secure housing or participate in or complete treatment for her mental health

and substance abuse issues, although she does express that those three

objectives would be the most difficult to complete.           N.T. (Termination),

9/12/17, at 66. As for post-abandonment contact, we note that Mother was

unable to progress to unsupervised visitation, and her visits were reduced


                                     - 12 -
J-S31001-18


from weekly to biweekly. Id. at 16, 45. Mother was consistently late for

visitation despite knowing that her tardiness could result in an end to the visit

and Mother was a “no call no show” on one third of the offered visits. Id. at

16–18. Finally, we note that that Mother whispered in the Children’s ears

during their visits, after being repeatedly told not to do so.       Id. at 17.

Specifically, after one visit, S.S.P. told her social worker that “Mommy told me

that she won the case against DHS and that she’s getting a job and that I’m

going to be with her soon.” Id. Given the fact that Mother has provided no

concrete reason for her failure to comply with the objectives that she find

suitable housing and address her mental health and substance abuse issues

over the entirety of this action, we are constrained to find that the trial court

did not abuse its discretion in terminating Mother’s parental rights pursuant

to 23 Pa.C.S. § 2511(a)(1).

      In her second issue, Mother asserts that the trial court erred because

the evidence was not sufficient to establish that Mother had refused or failed

to perform parental duties, caused the Children to be without essential

parental care, and that conditions that led to placement continue to exist or

that any of the above could not be remedied. Mother’s brief at 13. Although

Mother completed parenting, anger management, and domestic violence

classes, Mother has failed to secure adequate housing, has continuously tested

positive for controlled substances, and has failed to complete or even

meaningfully participate in substance abuse and mental health treatment.


                                     - 13 -
J-S31001-18


N.T. (Termination), 9/12/17, at 19, 41.         We further note that Mother

repeatedly stated that she believed that DHS was not attempting to help her

and that DHS’s goal was adoption of the Children, despite numerous

conversations with DHS employees who attempted to correct Mother’s

misbelief. Id. at 20. For the reasons discussed in response to Mother’s first

issue and those set forth immediately above, we find that the trial court did

not abuse its discretion when it terminated Mother’s parental rights.

      Finally, in her third issue, Mother asserts that the evidence was

insufficient to support a finding that the termination of Mother’s parental rights

would best serve the needs of the Children as required under 23 Pa.C.S.

§ 2511(b), which states:

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b). Pursuant to Section 2511(b), this Court must analyze

whether termination is in the best interests of the Children. In re L.M., 923
A.2d at 511. “Intangibles such as love, comfort, security, and stability are

involved when inquiring about the needs and welfare of the child.”          In re

K.Z.S., 946 A.3d 753, 760 (Pa. Super. 2008). This Court will also look to the


                                     - 14 -
J-S31001-18


bond between the child and parent and determine the impact that termination

of the parental relationship would have on the child. Id.

      In support of this issue, Mother asserts that there has not been sufficient

exploration of the impact termination would have on the Children. Mother’s

Brief at 15. Mother avers that the statutory language requires a best-interest

standard and argues that a statement made by S.S.P. to her social worker

relaying that Mother told her she won the case against DHS so that S.S.P.

would be returning to Mother’s care soon is evidence that termination is

against the Children’s wishes and improper under Section 2511(b). Mother’s

Brief at 15–16.

      In its opinion, the trial court examined the testimony of the Mr. Antoine,

the social worker, who testified that all of the Children are dependent upon

and bonded with their caregivers. Specifically, the social worker testified that

S.S.P. would not be harmed by the termination of Mother’s parental rights

because S.S.P. was very bonded with her current care giver, she does not

speak about Mother and she specifically requested that she remain in her

current placement. N.T. (Termination), 9/12/17, at 23. Mr. Antoine further

testified that S.S.P. has a very good parent-child relationship with her current

caregiver and that S.S.P.’s behavioral problems have decreased in her current

placement.    Id. at 21.   Regarding K.-S.K.P., Mr. Antoine testified that K.-

S.K.P. was doing well in his current placement, has resided there for the past

year and one-half, and has a parent-child relationship with his caregiver. Id.


                                     - 15 -
J-S31001-18


at 36. He further testified that K.-S.K.P. would not be harmed if Mother’s

parental rights were terminated because K.-S.K.P. has expressly stated that

he does not want to live with Mother and has not mentioned her during

Mr. Antoine’s last four home visits. Id. at 37. Finally, as to S.K.P., Mr. Antoine

testified that S.K.P. is very bonded to her caregiver, who has cared for her

nearly since birth, and that after observing Mother and S.S.P. during visitation,

Mother and S.K.P. have no bond. Id. at 41. Moreover, Mr. Antoine testified

that he believed that termination of Mother’s parental rights was in the best

interest of the Children because Mother has failed to make even moderate

progress with her case plan objectives of finding adequate housing,

completing mental health and drug treatment over a two-year period, and

that the Children should be offered permanency. Id. at 22, 41.

      The trial court found that termination of Mother’s parental rights is in

the best interests of the Children “based on the testimony regarding the

[C]hildren’s safety, protection, mental, physical, and moral welfare.”       Trial

Court Opinion, 1/23/18, at 9. Because competent evidence of record supports

the trial court’s decision to terminate Mother’s parental rights, we will not

disturb that decision.

      Orders affirmed.

      Judge Dubow did not participate in the consideration or decision of this

Memorandum.




                                     - 16 -
J-S31001-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/18




                          - 17 -